Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.    Applicants’ amendment dated 04/28/2022 responding to the Office Action 02/28/2022 provided in the rejection of claims 1-17 and 21- 23.
2.    Claims 1, 5, 10, 14 and 15 are amended and claim 22 is canceled.
3.    This office action is based on Applicants’ amendment filed on 04/28/2022 and an interview conducted on 05/11/2022 with Applicants’ representative Attorney Eric S. Barr (Reg. No. 60,150).

EXAMINER’S AMENDMENT
4.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST 
be submitted no later than the payment of the issue fee.

5.    Authorization for this examiner’s amendment was given in an interview with Attorney Eric S. Barr (Reg. No. 60,150).
6.	Claims 1-17, 21 and 23 are allowed.
7.    The application has been amended as follows: 

IN THE CLAIMS:

1. (currently amended)	A system to validate actions in a digital assistant-based application, comprising:
a data processing system comprising one or more processors to:
identify an application provided by an application developer device of an application developer, the application having a conversational interface;
select, for the application, an action from an action repository of the data processing system;
generate, based on the action and via a natural language processor of the data processing system, a trigger phrase for input into the application, the trigger phrase representing a simulated voice-based input 
execute the application to process the trigger phrase via the conversational interface, and identify an action of the application responsive to the trigger phrase;
identify a parameter used by the application to execute the action of the application;
generate, based on the parameter and via execution of the conversational interface of the application, a first query responsive to the trigger phrase;
generate, via the natural language processor, a first response to the first query for input into the application;
determine, based on execution of the application to process the first response, a state of the application;
evaluate the state of the application to determine an error code; and
provide, to the application developer device, a notification based on the error code.

2. (original)	The system of claim 1, comprising the data processing system to:
determine the parameter used by the application comprises an electronic account identifier;
generate the first query comprising a request for the electronic account identifier; and
generate, via the natural language processor, the first response comprising a simulation value for the electronic account identifier.
	
3. (previously presented)	The system of claim 1, comprising the data processing system to:
prevent the application from executing the action of the application responsive to a value provided with the first response.

4. (previously presented)	The system of claim 1, comprising the data processing system to:
determine the state of the application is a termination state;
evaluate the state of the application to determine a resource utilized by the application is active; and
generate the error code indicating that the application failed to deactivate the resource responsive to the termination state.

5. (Previously Presented)	The system of claim 1, comprising the data processing system to:
determine the state of the application is a termination state;
detect that a client device sensor utilized by the application is active; and
generate the error code indicating that the application failed to deactivate the client device sensor responsive to the termination state.

6. (previously presented)	The system of claim 1, comprising the data processing system to:
generate the first response based on a model trained with historical logs comprising responses detected by microphones of computing devices.

7. (Currently Amended)	The system of claim 1, comprising the data processing system to:
select, based on a metric associated with a model trained with historical logs, a metric of the model or a predetermined response repository for generation of the first query; and
generate, based on the selection, the first response via the metric of the model or the predetermined response repository.

8. (previously presented)	The system of claim 1, comprising the data processing system to:
establish, responsive to the first response, a telecommunication channel between a virtual client device and the application; and
provide, via the virtual client device and through the telecommunication channel, a second response to the application.

9. (previously presented)	The system of claim 1, comprising the data processing system to:
establish, responsive to the first response, a telecommunication channel between a device associated with the application developer and a virtual client device; and
provide, via the virtual client device and through the telecommunication channel, a second response to the device associated with the application developer.

10. (Currently Amended)	A system to validate actions in a digital assistant-based application, comprising:
a data processing system comprising one or more processors to: 
identify an application provided by an application developer device of an application developer, the application having a conversational interface; 
select, for the application, an action from an action repository of the data processing system; 
generate, based on the action and via a natural language processor of the data processing system, a trigger phrase for input into the application, the trigger phrase representing a simulated voice-based input 
execute the application to process the trigger phrase via the conversational interface, and identify an action of the application responsive to the trigger phrase; 
identify a parameter used by the application to execute the action of the application; 
generate, based on the parameter and via execution of the conversational interface of the application, a first query responsive to the trigger phrase; 
generate, via the natural language processor, a first response to the first query for input into the application; 
establish, responsive to the first response, a telecommunication channel between a device associated with the application developer and a virtual client device; 
determine, based on execution of the application to process the first response, a state of the application, including: 
detecting termination of the telecommunication channel; and 
identifying, responsive to termination of the telecommunication channel, a state of a microphone of the virtual client device; 
evaluate the state of the application to determine an error code, including setting the error code based on the state of the microphone of the virtual client device being active; and 
provide, to the application developer device, a notification based on the error code. 

11. (previously presented)	The system of claim 1, comprising the data processing system to:
generate a second response based on a semantic analysis of the first response, the first query, and the trigger phrase; and
provide the second response for processing by the application executed by the data processing system.

12. (previously presented)	The system of claim 1, comprising the data processing system to:
identify a virtual client account; and
provide information associated with the virtual client account to the application to process the action of the application responsive to the first response.

13. (previously presented)	The system of claim 1, comprising the data processing system to:
identify a virtual client account;
provide information associated with the virtual client account to the application to process the action responsive to the first response; and
block, responsive to detection of the virtual client account, execution of the action of the application by the application.

14. (currently amended)	A method of validating actions in a digital assistant-based application, comprising:
identifying, by a data processing system comprising at least one processor, an application provided by an application developer device of an application developer, the application having a conversational interface;
selecting, by the data processing system based on the application, an action from an action repository of the data processing system;
generating, via a natural language processor of the data processing system and based on the action, a trigger phrase for input into the application, the trigger phrase representing a simulated voice-based input  and the trigger phrase being generated based on logs that include historical trigger phrases detected by sensors of computing devices to initiate execution of actions for the application or other applications having a same type or domain as the application;
executing, by the data processing system, the application to process the trigger phrase via the conversational interface;
identifying, by the data processing system, an action of the application responsive to the trigger phrase;
identifying, by the data processing system, a parameter used by the application to execute the action of the application;
generating, by the data processing system, based on the parameter and via execution of the conversational interface of the application, a first query responsive to the trigger phrase;
generating, by the natural language processor of the data processing system, a first response to the first query for input into the application;
determining, by the data processing system based on execution of the application to process the first response, a state of the application;
evaluating, by the data processing system, the state of the application to determine an error code; and
providing, by the data processing system to the application developer device, a notification based on the error code.

15. (Previously Presented)	The method of claim 14, comprising:
determining the parameter used by the application comprises an electronic account identifier;
generating the first query comprising a request for the electronic account identifier; and
generating, via the natural language processor, the first response comprising a simulation value for the electronic account identifier.

16. (previously presented)	The method of claim 14, comprising:
preventing the application from executing the action of the application responsive to a value provided with the first response.

17. (previously presented)	The method of claim 14, comprising:
determining the state of the application is a termination state;
evaluating the state of the application to determine a resource utilized by the application is active; and
generating the error code indicating that the application failed to deactivate the resource responsive to the termination state.

21. (previously presented)	The system of claim 1, wherein the trigger phrase is a sentence that is constructed by the natural language processor to initiate execution of the action.

23. (previously presented)	The system of claim 1, wherein the error code indicates that the application attempted to execute the action of the application with a missing value or partial data for the parameter used by the application to execute the action of the application.

	Examiner’s Statement of Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance:
Claim 1
a.	Kannan et al. (US Pub. No. 2016/0203002 A1 – IDS filed on 5/19/2020) discloses 
A system to validate actions in a digital assistant-based application, comprising:
a data processing system comprising one or more processors to:
identify an application , the application having a conversational interface;
select, for the application, an action from an action repository of the data processing system;
generate, based on the action and via a natural language processor of the data processing system, a trigger phrase for input into the application, 
execute the application to process the trigger phrase via the conversational interface, and identify an action of the application responsive to the trigger phrase;
identify a parameter used by the application to execute the action of the application;
generate, based on the parameter and via execution of the conversational interface of the application, a first query responsive to the trigger phrase;
generate, via the natural language processor, a first response to the first query for input into the application;
determine, based on execution of the application to process the first response, a state of the application;
evaluate the state of the application to determine an error code; and
provide, 
b.	Bhaya et al. (US Pub. No. 2018/0247654 A1 – IDS filed on 05/19/2020 – herein after Bhaya) discloses 
identify an application provided by an application developer device of an application developer, the application having a conversational interface;
provide, to the application developer device, a notification 
Kannan and Bhaya do not disclose
the trigger phrase representing a simulated voice-based input that would be detected by a sensor, wherein the trigger phrase is generated based on logs that include historical trigger phrases detected by sensors of computing devices to initiate execution of actions for the application or other applications having a same type or domain as the application;
Anbazhagar et al. (US Pub. No. 2018/0143857 A1 – art of record – herein after Anbazhagar) discloses the lexicons may be enhanced, e.g., using one or more machine learning algorithms which may be implemented at the NLU components in various embodiments. As described below in further detail, in one embodiment log records of actual interactions with end users (and/or other corpora) may be used to add new word strings (which may be referred to as “learned” word strings) to the lexicons over time – See paragraphs [0020, 0030, 0041].  Anbazhagar does not disclose the trigger phrase representing a simulated voice-based input that would be detected by a sensor, wherein the trigger phrase is generated based on logs that include historical trigger phrases detected by sensors of computing devices to initiate execution of actions for the application or other applications having a same type or domain as the application.
The prior art of record when viewed individually or in combination does not discloses or render obvious the features of these claimed limitations and in combination in all other limitations/elements as claimed in claim 1.  Thus, claim 1 and its depend claims are allowed.

Claim 10
a.	Kannan et al. (US Pub. No. 2016/0203002 A1 – IDS filed on 5/19/2020) discloses 
A system to validate actions in a digital assistant-based application, comprising:
a data processing system comprising one or more processors to: 
identify an application 
select, for the application, an action from an action repository of the data processing system; 
generate, based on the action and via a natural language processor of the data processing system, 
execute the application to process the trigger phrase via the conversational interface, and identify an action of the application responsive to the trigger phrase; 
identify a parameter used by the application to execute the action of the application; 
generate, based on the parameter and via execution of the conversational interface of the application, a first query responsive to the trigger phrase; 
generate, via the natural language processor, a first response to the first query for input into the application; 





provide, 

b.	Bhaya et al. (US Pub. No. 2018/0247654 A1 – IDS filed on 05/19/2020 – herein after Bhaya) discloses 
identify an application provided by an application developer device of an application developer;
establish, responsive to the first response, a telecommunication channel between a device associated with the application developer and a virtual client device; 
provide, to the application developer device, a notification…
Kannan and Bhaya do not disclose

determine, based on execution of the application to process the first response, a state of the application, including: 
detecting termination of the telecommunication channel; and 
identifying, responsive to termination of the telecommunication channel, a state of a microphone of the virtual client device; 
evaluate the state of the application to determine an error code, including setting the error code based on the state of the microphone of the virtual client device being active;
The prior art of record when viewed individually or in combination does not discloses or render obvious the features of these claimed limitations and in combination in all other limitations/elements as claimed in claim 10.  Thus, claim 10 is allowed.

Claim 14
Claim 14 recites limitation as the same as claim 1; therefore, claim 14 and its dependent claims are also allowed for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Herold et al. (US Pub. No. 2018/0233132 A1) discloses natural language interaction includes recording speech provided by a human user. The recorded speech is translated into a machine-readable natural language input relating to an interaction topic. An interaction timer is maintained that tracks a length of time since a last machine-readable natural language input referring to the interaction topic was translated – See paragraph [0004].
Trim et al. (US Pub. No. 2020/0304636 A1) discloses a proxy virtual agent that automatically composes and structures communications with a virtual assistant or IVR system of the customer support center to resolve issues experienced by users of clients 110, 112, and 114 based on recorded user interactions with clients 110, 112, and 114 and identified characteristics of the recorded user interactions generated by the proxy virtual agent – See paragraph [0025, 0033].
Frazzingaro et al. (US Pub. No. 2018/0329957 A1) discloses receiving a natural-language speech input indicative of a request to a digital assistant; obtaining a plurality of candidate text strings based on the natural-language speech input; determining a plurality of candidate intents based on the plurality of candidate text strings; identifying, based on the plurality of candidate intents, a plurality of candidate tasks – See paragraph [0006].
Webster et al. (US Pub. No. 2020/0234699 A1) discloses a speech-to-text service converts a non-phonetic voice command spoken in a language with a non-phonetic alphabet, captured by at least one microphone during the testing phase of the application prototype, into a non-phonetic text string in the non-phonetic alphabet of the voice command – See Abstract and specification for more details.
Zhang et al.  (US Pub. No. 2018/0052664 A1) discloses the key information utilized may include: (1) natural language conversation history/data logs from all users, (2) conversation contextual information such as the conversation history of a current session, the time and the location of the conversation, (3) the current user's profile, (4) knowledge specific with respect to each different service as well as each specific industry domain, (5) knowledge about internal or external third party informational services, (6) user click history and user transaction history, as well as (7) knowledge about customized conversation tasks – See paragraphs [0036-0037])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/           Examiner, Art Unit 2192